        Case 2:17-cv-03768-CMR Document 192 Filed 01/13/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 ________________________________________

 IN RE: GENERIC PHARMACEUTICALS                              MDL 2724
 PRICING ANTITRUST LITIGATION                                16-MD-2724
 ________________________________________
                                                             HON. CYNTHIA M. RUFE

                                                             Individual Case No.
 THIS DOCUMENT RELATES TO:                                   17-cv-03768 (CMR)

 State Attorneys General Litigation

 _______________________________________


                    NOTICE OF WITHDRAWAL OF APPEARANCE

TO THE CLERK:

       Allyson M. Maltas, an attorney at Latham & Watkins LLP, respectfully notifies the Court

of her withdrawal as counsel for Defendants Emcure Pharmaceuticals, Ltd. and Satish Mehta in

the above-captioned matter.




Dated: January 13, 2020                           Respectfully submitted,

                                                   /s/ Allyson M. Maltas
                                                   Allyson M. Maltas
                                                   LATHAM & WATKINS LLP
                                                   555 Eleventh Street, NW, Suite 1000
                                                   Washington, D.C. 20004
                                                   Tel: (202) 637-2200
                                                   Fax: (202) 637-2201
                                                   allyson.maltas@lw.com

                                                   Counsel for Defendants
                                                   Emcure Pharmaceuticals, Ltd.
                                                   and Satish Mehta
         Case 2:17-cv-03768-CMR Document 192 Filed 01/13/20 Page 2 of 2



                                    CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of January 2020, a true and correct copy of the

foregoing was electronically filed via the Court’s CM/ECF System, which sent notice to all

counsel of record in this action.



                                                                              /s/ Allyson M. Maltas
                                                                                 Allyson M. Maltas
